UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-QSB (Mark One) x QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended July 31, 2007 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File number 000-28881 FAMILY HEALTHCARE SOLUTIONS, INC. (Exact name of registrant as specified in its charter) Nevada 88-0403762 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 598 Broadway, 3rd Floor, New York, NY 10012 (Address of principal executive offices) (Zip Code) (646) 839-5500 (Registrant’s telephone number, including area code) Indicate by check mark if the registrant (1) has filed reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Company was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes o No x Indicate by check mark whether the Registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer. See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act. (Check one): Large Accelerated Filer oAccelerated Filer oNon-Accelerated Filer x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act). o Yesx No As of July 31, 2007, we had 73,978,694 outstanding shares of Common Stock, $0.001 par value. FAMILY HEALTHCARE SOLUTIONS, INC. TABLE OF CONTENTS PART I - FINANCIAL INFORMATION Item 1. Financial Statements 1-8 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operation 9 Item 3. Quantitative and Qualitative Disclosures About Market Risk 13 Item 4. Controls and Procedures 13 PART II - OTHER INFORMATION Item 1. Legal Proceedings 14 Item 1A. Risk Factors 14 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 14 Item 3. Defaults Upon Senior Securities 14 Item 4. Submission of Matters to a Vote of Security Holders 14 Item 5. Other Information 14 Item 6. Exhibits 14 SIGNATURES 15 i Except as otherwise required by the context, all references in this report to "we", "us”, "our", “Family Healthcare Solutions”, “FHCS”, “Mega Media Group”, “MMG” or "Company" refer to the consolidated operations of Family Healthcare Solutions, Inc., a Nevada corporation, and its wholly owned subsidiary Mega Media Group, Inc., a New York corporation, and its wholly-owned subsidiaries. Forward-Looking Statements and Associated Risks The Private Securities Litigation Reform Act of 1995 provides a "safe harbor" for certain forward-looking statements. Some of the statements contained in this annual report of the Companydiscuss future expectations, contain projections of our operations or financial condition or state other forward-looking information. Some statements contained in this quarterly report on Form 10-QSB that are not historical facts (including without limitation statements to the effect that we "believe," "expect," "anticipate," "plan," "intend," "foresee," or other similar expressions) and are forward-looking statements. These forward-looking statements are based on our current expectations and beliefs concerning future developments and their potential effects on us. There can be no assurance that future developments affecting us will be those anticipated by us. All comments concerning our expectations for future revenue and operating results are based on our forecasts of our plan of operation and do not include the potential impact of any future acquisitions or operations. These forward-looking statements involve significant risks and uncertainties (some of which are beyond our control) and assumptions. Should one or more of these risks or uncertainties materialize, or should any of our assumptions prove incorrect, actual results may vary in material respects from those projected in the forward-looking statements. PART I - FINANCIAL INFORMATION Item 1. Financial Statements. ii FAMILY HEALTHCARE SOLUTIONS, INC. AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS UNAUDITED July 31, January 31, ASSETS 2007 2007 Current Assets (Unaudited) Cash $ 110,922 $ 37,444 Accounts receivable, net (Note 3) 53,990 68,636 Prepaid Expenses 122,213 168,203 Total Current Assets 287,125 274,283 Fixed assets, net (Note 4) 485,674 559,097 Master records, net (Note 5) 125,000 306,676 Other intangible assets, net (Note 5) 196,667 - Advances 20,000 20,000 Note Receivable-Gladiator - - Deposits 183,486 225,486 Other 16,010 16,010 TOTAL ASSETS $ 1,313,961 $ 1,401,552 LIABILITIES AND STOCKHOLDERS' DEFICIT Current Liabilities Accounts payable $ 386,076 $ 394,870 Sales tax payable 616 892 Payroll taxes payable 556,603 284,731 Accrued Offices' Compensation 437,522 379,829 Equipment loan - current portion 14,924 14,924 Equipment lease - current portion 19,440 19,440 Loans payable (Note 7) 690,000 440,000 Due to related party (Note 6) 398,783 444,455 Deferred revenues 500,575 252,399 Accrued expenses 10,837 7,545 Payable to shareholders (Note 6) 202,148 715,118 Other current liabilities (Note 10) 416,866 410,965 Total Current Liabilities 3,634,390 3,365,168 Equipment Loan Payable 37,003 46,961 Equipment Lease Payable 40,500 50,220 TOTAL LIABILITIES 3,711,893 3,462,349 Commitments and contingencies - Stockholders' Deficit Preferred stock, $.001 par value, 20,000,000 shares authorized, 0 shares issued and outstanding as of 07/31/07 and 14,492,000 shares issued and outstanding as of 01/31/07 (Note 8) - 14,492 Common stock, $.001 par value, 100,000,000 shares authorized, 73,978,694 shares issued and outstanding as of 07/31/07 and 70,000,000 shares authorized, 5,277,446 shares issued and outstanding as of 01/31/07 (Note 8) 73,979 5,277 Additional paid-in capital 5,574,222 4,067,546 Deferred compensation (317 ) (1,392 ) Accumulated Deficit (8,045,817 ) (6,146,720 ) Total Stockholders' Deficit (2,397,933 ) (2,060,797 ) TOTAL LIABILITIES AND STOCKHOLDERS' DEFICIT $ 1,313,961 $ 1,401,552 The accompanying notes are an integral part of these financial statements. 1 CONSOLIDATED STATEMENTS OF OPERATIONS UNAUDITED Six Months Ended July 31, Three Months Ended July 31, 2007 2006 2007 2006 (unaudited) (unaudited) (unaudited) (unaudited) Revenues: Advertising revenues $ 1,875,812 $ 1,533,393 $ 920,571 $ 838,024 Other revenues 192,208 10,800 78,865 10,800 Total Revenues 2,068,020 1,544,193 999,436 848,824 Operating Expenses 1,539,858 1,457,743 792,827 762,104 Selling, general and administrative 1,695,384 1,182,378 797,559 670,753 Depreciation and amortization 288,449 200,330 244,071 166,126 Stock compensation expense 300,000 - 300,000 - 3,823,691 2,840,451 2,134,457 1,598,983 Net loss from operations (1,755,670 ) (1,296,258 ) (1,135,022 ) (750,159 ) Other Expenses: Interest 40,139 28,512 14,983 14,532 Net loss before tax benefit (1,795,809 ) (1,324,770 ) (1,150,004 ) (764,691 ) Tax benefit - Net loss $ (1,795,809 ) $ (1,324,770 ) $ (1,150,004 ) $ (764,691 ) The accompanying notes are an integral part of these financial statements. 2 FAMILY HEALTHCARE SOLUTIONS, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS UNAUDITED Six Months Ended July 31, 2007 2006 (unaudited) (unaudited) CASH FLOWS FROM OPERATING ACTIVITIES: Net loss $ (1,795,809 ) $ (1,324,770 ) Adjustments to reconcile net loss to net cash used by operating activities: Depreciation and amortization 288,449 200,330 Allowance for doubtful accounts Stock issued for lender's fee - 10,000 Stock issued in exchange for lease commitment - 237,189 Stock compensation for services 1,000 - Non-cash stock based compensation 300,000 - Changes in operating assets and liabilities: (Increase) in accounts receivable 14,646 3,225 (Increase) decrease in advances - - (Increase) decrease in prepaid expenses 45,990 (214,194 ) (Increase) decrease in other current assets (Increase) in other assets - - Increase (decrease) in bank overdraft - - Increase in accounts payable (8,794 ) 34,243 Increase in sales tax payable (276 ) - Increase in accrued officers' compensation 57,693 147,000 Increase in accrued expenses 3,292 - Increase in deferred revenue 48,176 - Increase in payroll liabilities 271,872 75,542 Increase in other current liabilities 5,902 - Total adjustments 1,027,950 493,335 NET CASH USED BY OPERATING ACTIVITIES (767,859 ) (831,435 ) CASH FLOWS FROM INVESTING ACTIVITIES: Master records (14,000 ) - Fixed assets (25,735 ) (84,944 ) Investment in Gladiator - - Deposits 42,000 (42,000 ) CASH PROVIDED (USED) BY INVESTING ACTIVITIES 2,265 (126,944 ) CASH FLOWS FROM FINANCING ACTIVITIES: Loan proceeds, net of repayments 240,042 (9,911 ) Proceeds from issuance of debenture - - Loans from shareholders 254,030 657,064 Loans from related parties - 67,970 Repayment of loan from related parties (5,000 ) - Sale of common stock 350,000 250,000 CASH PROVIDED BY FINANCING ACTIVITIES 839,072 965,123 NET INCREASE IN CASH 73,478 6,745 CASH: Beginning of period 37,444 12,418 End of period $ 110,922 $ 19,163 Supplemental disclosure of noncash financing and investing activities: Cash paid during the period for income taxes $ 2,275 $ 1,675 Cash paid during the period for interest $ 30,945 $ 28,512 Non Cash Financing and Investing Activities: Equipment contributed for common stock $ - $ - Stock issued for Echo Broadcasting $ - $ - Stock issued for lender's fee $ - $ 10,000 Stock issued in exchange for lease commitments $ - $ 237,189 Stock issued for conversion of loans to shareholders $ 877,000 $ 843,131 Preferred stock issued for services $ 1,100 $ - Capitalized lease $ - $ - The accompanying notes are an integral part of these financial statements. 3 FAMILY HEALTHCARE SOLUTIONS, INC. AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Amounts and Disclosures at and for the three and six months Ended July 31, 2007 and 2006 Are Unaudited) NOTE 1 - ORGANIZATION AND NATURE OF BUSINESS On June 20, 2007, Family Healthcare Solutions, Inc., a Nevada Corporation (“the company”), entered into a Stock Purchase and Share Exchange Agreement (the “Exchange Agreement”) pursuant to which FHCS will acquire100% of the issued and outstanding capital stock of Mega Media Group Inc and wholly owned subsidiaries, making Mega Media a wholly owned subsidiary of FHCS, and convert into equity $877,000 in convertible debentures from the Mega Media Group Inc. Note Holders, in exchange for the issuance by the company to the Mega Media Group Shareholders and Mega Media Group Note Holders of 49,990,406 shares of FHCS common stock, par value $0.001 per share, which shall constitute 68.50% of the company’s issued and outstanding fully diluted common stock after the transaction is closed. As additional consideration, the company’s Shareholders agreed to cancel 13,161,033 shares of common stock.The company’s stockholders immediately prior to the Closing Date will own 28.50% of the issued and outstanding fully diluted common stock of FHCS after the transaction is closed. Mega Media Group, Inc. (the “MMG”) was incorporated in New York State on February 3, 2004. The Company is a multi-media holding company with five wholly owned subsidiaries. The Company’s focus is mainstream entertainment and media and Russian ethnic media. The corporate headquarters is located in Brooklyn, NY.All references to the year ending January 31, 2005 are for the period February 3, 2004 (date of inception) to January 31, 2005. As reflected in the accompanying combined financial statements, the Company has an accumulated deficit of $6,146,720 and $2,870,499 at January 31, 2007 and 2006 respectively that includes losses of $3,276,221 and $2,270,974 for the years ended January 31, 2007 and 2006 respectively and a working deficit of $3,090,885 and $963,754 at January 31, 2007 and 2006 respectively. Also, as reflected in the accompanying combined financial statements, the Company has an accumulated deficit of $8,045,817 and $4,195,269 at July 31, 2007 and 2006 respectively that includes losses of $1,795,809 and $1,324,770 for six months ended July 31, 2007 and 2006 respectively and a working deficit of $3,347,265 and $884,728 at July 31, 2007 and 2006 respectively. The Company’s shareholders have funded the losses and cash shortfalls allowing management to develop sales and contingencies plans. The Company’s also arranging for additional funding. The financial statements do not include any adjustments relating to the recoverability and classification of recorded asset amounts or amounts and classification of liabilities that might be necessary should the Company be unable to continue as a going concern. Management has taken the following steps to revise its operating and financial requirements, which it believes are sufficient to provide the Company with the ability to continue as a going concern. The Company is actively pursing additional funding and a potential merger or acquisition candidate and strategic partners, which would enhance stockholders’ investment. Management believes that the above actions will allow the Company to continue operations through the next fiscal year. NOTE-2 – SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES Preparation of Interim Financial Statements The accompanying unaudited consolidated financial statements were prepared by Family Healthcare Solutions, Inc. pursuant to the rules and regulations of the Securities and Exchange Commission (“SEC”) and, in the opinion of management, include all adjustments (consisting of normal recurring accruals and adjustments necessary for adoption of new accounting standards) necessary to present fairly the results of the interim periods shown. Certain information and footnote disclosures normally included in financial statements prepared in accordance with generally accepted accounting principles in the United States have been condensed or omitted pursuant to such SEC rules and regulations. Management believes that the disclosures made are adequate to make the information presented not misleading. Due to seasonality and other factors, the results for the interim periods are not necessarily indicative of results for the full year. 4 The financial statements contained herein should be read in conjunction with the consolidated financial statements and notes thereto included in the Company’s 2006 Annual Report on Form 10-K and Form 8-K filed on June 26, 2007. The accompanying consolidated financial statements include the accounts of the Company Inc, and its subsidiaries Mega Media Group Inc., Mega Media Film, Inc., Mega Media Studios, Inc., Mega Media Records, Inc., VSE Magazine, Inc., and Echo Broadcasting Group, Inc. All significant inter company balances and transactions have been eliminated. Certain Reclassifications The Company has reclassified a portion of prior quarters selling, general and administrative expense to be included as a separate component of operating expenses. Revenue Recognition The Company recognizes revenue for broadcast advertising when the commercial is broadcast and is reported, net of agency and outside sales representative commissions, in accordance with Staff Accounting Bulletin (“SAB”) No.104, Topic13, “Revenue Recognition, Revised and Updated.” Agency and outside sales representative commissions are calculated based on a stated percentage applied to gross billing. Generally, clients remit the gross billing amount to the agency or outside sales representative, and the agency or outside sales representative remits the gross billing, less their commission, to the Company. Barter Transactions The Company provides broadcast advertising time in exchange for advertising time in other media, as well as certain goods and services. The terms of the exchanges generally permit the Company to preempt such broadcast time in favor of advertisers who purchase time in exchange for cash. The Company includes the value of such exchanges in both broadcasting net revenues and station operating expenses. The valuation of barter time is based upon the fair value of the advertising time provided and goods and services received. For the three months ended July 31, 2007 and 2006, barter transactions reflected in net broadcast revenue, operating expenses and selling, general and administrative expenses were approximately $29,915 and $0respectively. On July 16th, 2007 VSE Magazine, Inc., a subsidiary of Family Healthcare Solutions, Inc, entered into asset and trademark purchase agreements to acquire a Russian language publication currently operating under the name “METPO” that is distributed in the greater New York metro area. The total consideration for this transaction shall be $200,000 of advertising time on a related company’s radio station, Radio VSE. New Accounting Pronouncements In July 2006, the FASB issued FASB Interpretation (“FIN”) No. 48, “Accounting for Uncertainty in Income Taxes,” which prescribes a comprehensive model for how a company should recognize, measure, present and disclose in its financial statements uncertain tax positions that the company has taken or expects to take on a tax return (including a decision whether to file or not to file a return in a particular jurisdiction). The accounting provisions of FIN No.48 are effective for fiscal years beginning after December 15, 2006. The adoption of this Interpretation will have no impact on our financial position or results of operations. In September 2006, the FASB issued Statement of Financial Accounting Standards (“SFAS”) No. 157, “Fair Value Measurements”, which establishes a framework for reporting fair value and expands disclosures about fair value measurements. SFAS No. 157 is effective for financial statements issued for fiscal years beginning after November 15, 2007 and interim periods within those fiscal years. The adoption of this standard will have no impact on our financial statements. In February 2007, the FASB issued Statement of Financial Accounting Standards No.159, “The Fair Value Option for Financial Assets and Financial Liabilities-Including an amendment of FASB Statement No.115, (“SFASNo.159”). SFASNo.159 permits entities to choose to measure many financial instruments and certain other items at fair value. Most of the provisions of this Statement apply only to entities that elect the fair value option. However, the amendment to FASB Statement No.115, “Accounting for Certain Investments in Debt and Equity Securities,” (“SFASNo.115”), applies to all entities with available-for-sale and trading securities. SFASNo.159 is effective for the Company’s consolidated financial statements for the annual reporting period beginning after November15, 2007. The Company is currently evaluating the impact of this new pronouncement on its consolidated financial statements. 5 NOTE 3 –
